Name: Council Regulation (EEC) No 1410/82 of 18 May 1982 fixing for the 1982/83 marketing year the sugar prices and the standard quality of beet
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 6. 82 Official Journal of the European Communities No L 162/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1410/82 of 18 May 1982 fixing for the 1982/83 marketing year the sugar prices and the standard quality of beet THE COUNCIL OF THE EUROPEAN COMMUNITIES, taking into account in particular the resultant level of the intervention price , ensures a fair remunera ­ tion for beet and sugar cane producers while at the same time respecting consumers ' interests , and which is likely to maintain the balance between the prices of the principal agricultural products ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organ ­ ization of the markets in the sugar sector ( ! ), as last amended by Regulation (EEC) No 606/82 (2), and in particular Articles 2 ( 3 ), 3 (4) and 4 (3 ) thereof, Whereas, as a result of the characteristics of the sugar market, the risks involved in this trade are relatively slight ; whereas , consequently , when the intervention price for sugar is being fixed, the differ ­ ence between the target price and the intervention price may be fixed at a relatively low level ; Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3 ), Whereas the basic price for beet must take account of the intervention price and of the costs of process ­ ing and delivering the beet to factories and be based on an estimated Community yield of 130 kilograms of white sugar per tonne of beet with a 16 % sugar content ;Having regard to the opinion of the Economic and Social Committee (4 ), Whereas , when sugar prices are fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community intends to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas , in order to attain these objectives, the tar ­ get price for sugar must be fixed at a level which, Whereas the abovementioned costs may be esti ­ mated at a flat-rate amount of 21 ¢ 16 ECU per 100 kilograms of white sugar ; whereas that flat-rate amount is made up of the sum of the processing margin, estimated at 19 - 35 ECU, and the costs of delivering the beet to factories , estimated at 3 - 59 ECU, less a flat-rate amount of 1-78 ECU repre ­ senting factories ' receipts from the sale of molasses calculated on the basis of a yield of 38 ¢ 5 kilograms per tonne of beet processed and an ex-factory price for molasses of 6 01 ECU per 100 kilograms of molasses ; (!) OJ No L 177, 1.7 . 1981 , p. 4 . (2 ) OJ No L 74, 18.3 . 1982, p . 1 . ( 3 ) OJ No C 104, 26.4. 1982, p . 25 (4 ) OJ No C 114,6 . 5 . 1982, p . 1 . Whereas the standard quality chosen for beet should be a quality which takes account of production characteristics in the main beet-producing areas of the Community, No L 162/2 Official Journal of the European Communities 2 . 6 . 82 HAS ADOPTED THIS REGULATION : Article 3 Standard quality beet shall : Article 1 (a) be of sound, genuine and merchantable quality ; (b) have a sugar content of 1 6 % at the reception point . 1 . The target price for white sugar shall be 54 - 12 ECU per 100 kilograms . 2 . The intervention price for white sugar shall be 51-41 ECU per 100 kilograms for the non-deficit areas of the Community . Article 4 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply for the 1982/ 83 sugar year. The basic price for beet shall be 39-32 ECU per tonne delivered at the collection centre. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982 . For the Council The President P. de KEERSMAEKER